DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The original claims do not claim a membrane frame, the at least one coil disposed within the membrane frame, the magnet system disposed within the membrane frame, a membrane having an outer region fixed to a top surface of the membrane frame, a suspension system frame fixed to a bottom surface of the membrane frame, the bottom surface being opposite the top surface of the membrane frame, and the suspension system having an outer region fixed to the suspension system frame as now claimed in the newly submitted claim 23.  The original claims do not claim the structure of the membrane frame and the suspension system frame as claimed now.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 21, on line 2, after “membrane”, “seen in a direction parallel to the loop axis” should be deleted since it is not clear what the area of the membrane seen in a direction parallel to the loop axis is referred to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salvatti et al. (US 9,712,921).
Regarding claim 4, as broadly claimed, Salvatti et al. teaches an electrodynamic acoustic transducer comprising at least one coil (114, 914, 914A, 914B, 1014, 1014A, 1014B), which has a coil wire being wound around a loop axis (figures 1A, 3, 4, 5, 6, 9, 10), wherein an outer side wall of the at least one coil contains a shoulder (the shoulder at the upper and lower ends of the voice coils) having a surface being perpendicular to the loop axis (figures 1A, 3, 4, 5, 6, 9, 10), a 
Regarding claim 5, as broadly claimed, Salvatti et al. teaches an electrodynamic acoustic transducer comprising at least two coils concentrically stacked (914A, 914B, 1014A, 1014B, figures 9, 10), each having a coil wire wound around a loop axis, a magnet system being designed to generate a magnetic field transverse to a longitudinal extension of the coil wire and transverse to the loop axis, a membrane (902, 1002, figures 9, 10), which is fixed to one of the at least two concentric coils and to either the magnet system or a frame/housing of the electrodynamic acoustic transducer (figures 9, 10), and a suspension system (116, 116A, 116B, 116C, 116D, 906, 916A, 916B, 1006, 1016a, 1016B) comprising an outer portion and an inner portion, the outer portion of the suspension system being fixed to either the magnet system or to the frame/housing (figures 9, 10), and the inner portion of the suspension system being fixed to a side wall of at least one of the at least two concentric coils (914A, 914B, 1014A, 1014B, figures 9, 10).
.


Claim 4 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2019/0104369).
Kim teaches an electrodynamic acoustic transducer comprising at least one coil (60), which has a coil wire being wound around a loop axis (figures 1, 3), wherein an outer side wall of the at least one coil (60) contains a shoulder having a surface being perpendicular to the loop axis (figures 1, 3), a magnet system (22, 23, 24, 26, 32, 34, figures 1, 3) being designed to generate a magnetic field transverse to a longitudinal extension of the coil wire and transverse to the loop axis, a membrane (40, 42 and/or 50), the membrane being fixed to the at least one coil and to either the magnet system or to a frame/housing (10, figures 1, 3) of the electrodynamic acoustic transducer, and a suspension system (50, 70a-70d, 71a, 71b, 71c, figures 1, 3, paragraphs [0030]-[0032]), the suspension system having an outer edge portion, a suspended portion and an inner fixing portion, wherein the outer edge portion is fixed to the magnet system or to the frame/ housing (10, figures 1, 2, 3), wherein the suspended portion is located between the magnet system or the frame/housing and the at least one coil (60), and the inner fixing portion is fixed to the shoulder of the at least one coil as claimed (figures 1, 3, paragraphs [0030]-[0032]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9, as interpreted in a different manner, is rejected under 35 U.S.C. 103 as being unpatentable over Salvatti et al. (US 9,712,921).
Regarding claim 9, as interpreted in a different manner, Salvatti et al. teaches the suspension system (116, 116A, 116B, 116C, 116D, 906, 916A, 916B, 1006, 1016A, 1016B, figures 1A, 3, 5, 6, 9, 10), and the inner portion of the suspension system being fixed to a side wall of at least one of the at least two concentric coils (914A, 914B, 1014A, 1014B, figures 9, 10).

Therefore, it would have been obvious to one skilled in the art to provide the suspension system (906, 916A, 916B, 1006, 1016A, 1016B) in figures 9-10 comprising a plurality of arms or legs or levers, as shown in figures 3 and 5, connecting the coil or the at least two concentric coils (914A, 914B, 1014A, 1014B) to the magnet system or to the frame/housing for an alternate choice and providing a better suspension in the system.

Allowable Subject Matter
Claims 1, 3, 7-8 and 12-22 (claim 21 should be fixed to overcome the rejection under 112, 2nd paragraph) have been allowed.

Claims 6 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/17/21 have been fully considered but they are not persuasive.

Further, Kim teaches an electrodynamic acoustic transducer comprising at least one coil (60), which has a coil wire being wound around a loop axis (figures 1, 3), wherein an outer side wall of the at least one coil (60) contains a shoulder having a surface being perpendicular to the loop axis (figures 1, 3), and the suspension system (50, 70a-70d, 71a, 71b, 71c, figures 1, 3, paragraphs [0030]-[0032]) having an outer edge portion, a suspended portion and an inner fixing portion, wherein the suspended portion is located between the magnet system or the frame/housing and the at least one coil (60), and wherein the inner fixing portion of the suspension system is fixed to the surface of the shoulder perpendicular to the loop axis as claimed (figures 1, 3, paragraphs [0030]-[0032]).
Responding to the arguments about claim 5, the examiner refers to the Office Action.  Further, as broadly claimed, Salvatti et al. does teach an electrodynamic acoustic transducer .
  Responding to the arguments about claim 9, as broadly claimed, Salvatte et al. teaches the suspension system that comprises a plurality of arms or legs or levers connecting the coil or the at least two concentric coils to the magnet system or to the frame/housing (figures 3, 5).  As interpreted in a different manner, Salvatti et al. teaches the suspension system (116, 116A, 116B, 116C, 116D, 906, 916A, 916B, 1006, 1016A, 1016B, figures 1A, 3, 5, 6, 9, 10), and the inner portion of the suspension system being fixed to a side wall of at least one of the at least two concentric coils (914A, 914B, 1014A, 1014B, figures 9, 10).
Salvatti does not specifically show the suspension system (906, 916A, 916B, 1006, 1016A, 1016B, figures 9, 10) comprising a plurality of arms or legs or levers connecting the at least two concentric coils to the magnet system or to the frame/housing.  However, in figures 1, 3 and 5, Salvatti does show the suspension system (116, 116A, 116B, 116C, 116D) comprising a plurality of arms or legs or levers connecting to the coil to the magnet system or to the frame/housing.
Therefore, it would have been obvious to one skilled in the art to provide the suspension system (906, 916A, 916B, 1006, 1016A, 1016B) in figures 9-10 comprising a plurality of arms or legs or levers, as shown in figures 3 and 5, connecting the coil or the at least two concentric .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502.  The examiner can normally be reached on 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                                                                                                                                                                                                                              

HL
June 18, 2021